¶ 1. The issue in this case — whether a seizure occurred when the arresting officer pulled his cruiser beside defendant’s vehicle and tapped on her window — is controlled by our recent decision in State v. Nault, 2006 VT 42, ¶¶ 2-3, 18, 180 Vt. 567, 908 A.2d 408 (mem.), wherein we found no seizure based on similar facts. Accordingly, the district court’s order granting defendant’s motion to suppress is reversed, and the matter is remanded for further proceedings consistent with this order.

Reversed and remanded.